Citation Nr: 0834006	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  02-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
splenectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for diffuse 
histiocytic lymphoma, status post, pancreatectomy, partial 
gastroectomy, Billroth II (diffuse histiocytic lymphoma), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1960 until April 
1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  This case was previously before the Board in 
November 2002.

The Board's November 14, 2002 decision denied the issues on 
appeal.  The veteran appealed the November 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 11, 2003, single-judge order, 
the Court vacated the November 14, 2002, Board decision and 
remanded the matters pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Following actions taken by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in a May 27, 2004 Order, the Court revoked its 
August 2003 order and issued a new order vacating and 
remanding the November 2002 Board decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's May 27, 2004 Order stated (pages 1-2), in 
pertinent part, as follows:

While the appellant's claims were pending 
before VA, Congress enacted the Veterans 
Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat.2096(VCAA).  The VCAA, 
inter alia, amended 38 U.S.C. § 5103 
("Notice to claimants of required 
information and evidence"). VCAA § 3(a).  
The amended duty to notify requires the 
Secretary, upon receipt of a complete or 
substantially complete application, to 
notify a claimant of any information or 
evidence necessary to substantiate the 
claim and "which portion of [the] 
information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, the Secretary ... will 
attempt to obtain on behalf of the 
claimant."  38 U.S.C. § 5103(a); see 38 
C.F.R. § 3.159(b) (2003).

Because the VCAA was enacted during the 
pendency of this case before VA, VA was 
required to comply with the VCAA and to 
satisfy the standards erected by that 
enactment.  See Quartuccio, 16 Vet App. 
at 186-87.

In the instant case, as the appellant 
contends, VA failed to comply with the 
amended duty to notify.  Specifically, 
the documents upon which the Board relied 
in the decision on appeal for its 
conclusion that VA had complied with the 
amended duty to notify do not satisfy the 
statutory requirements.  ...  The Court 
thus concludes that VA failed to comply 
with the amended duty to notify.

The Board also notes that there have been relevant Court 
decisions decided subsequent to the Court's May 2004 Order 
(notably, Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008), discussing the section 5103(a) notice required to be 
provided for increased-compensation claims), and VA must 
ensure that compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and relevant case law has been 
accomplished in this case.

The Board notes that the veteran last underwent a VA rating 
examination for the disabilities on appeal in January 2001.  
In written argument presented in September 2008, the 
veteran's representative essentially indicated that the 
veteran's disabilities on appeal had worsened since the last 
VA examination.  As the last examination was years ago, and 
the veteran has claimed that the disabilities have worsened, 
the Board finds that the veteran should be afforded the 
appropriate VA examination to rate the service-connected 
disabilities on appeal.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the increased rating 
claims, in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The 
appellant should be specifically apprised 
of the rating criteria for the 
disabilities on appeal and appropriate 
notice as to the assignment of effective 
dates in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected splenectomy and lymphoma 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  The AOJ should then readjudicate the 
issues of entitlement to an increased 
rating for residuals, splenectomy, and 
entitlement to an increased rating for 
diffuse histiocytic lymphoma, status 
post, pancreatectomy, partial 
gastroectomy, Billroth II (diffuse 
histiocytic lymphoma) based on all the 
evidence of record.  If the benefits 
sought are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





